DENY; and Opinion Filed October 8, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       No. 05-14-01249-CV

                                IN RE JESSE GUNN, Relator

                 Original Proceeding from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-54301-2013

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice O'Neill
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to dismiss the child support claims against him for lack of personal jurisdiction. The facts

and issues are well-known the parties so we do not recount them here. The relator’s petition

does not comply with the rules of appellate procedure and is incomplete. TEX. R. APP. P. 52.3(k),

52.7(a); In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (denying

petition for writ of mandamus because petition and record not authenticated as required by the

Texas Rules of Appellate Procedure).

       By failing to provide a complete mandamus record, the relator has failed to demonstrate

that he established a lack of personal jurisdiction in the trial court. A defendant challenging a

Texas court's personal jurisdiction must negate all possible bases for asserting personal

jurisdiction. BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 793 (Tex. 2002) (citing

Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199, 203 (Tex. 1985)). The family code
provides that a Texas trial court may exercise personal jurisdiction over a non-resident defendant

in a proceeding to establish or enforce a support order or to determine parentage when:

       (1) the individual is personally served with citation in this state;

       (2) the individual submits to the jurisdiction of this state by consent, by entering a
       general appearance, or by filing a responsive document having the effect of
       waiving any contest to personal jurisdiction;

       (3) the individual resided with the child in this state;

       (4) the individual resided in this state and provided prenatal expenses or support
       for the child;

       (5) the child resides in this state as a result of the acts or directives of the
       individual;

       (6) the individual engaged in sexual intercourse in this state and the child may
       have been conceived by that act of intercourse;

       (7) the individual asserted parentage in the paternity registry maintained in this
       state by the bureau of vital statistics; or

       (8) there is any other basis consistent with the constitutions of this state and the
       United States for the exercise of personal jurisdiction.



TEX. FAM. CODE ANN. § 159.201 (West 2014). The mandamus record does not show that in the

trial court the relator conclusively negated all these possible bases for personal jurisdiction under

the family code. Accordingly, the relator has not established that the trial court clearly abused its

discretion in denying his plea to the jurisdiction. We DENY the petition for writ of mandamus.

TEX. R. APP. P. 52.8.




                                                       /Michael J. O'Neill/
                                                       MICHAEL J. O'NEILL
141249F.P05                                            JUSTICE




                                                 –2–